Citation Nr: 0732784	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO. 06-24 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for a chronic right hip 
condition, including as secondary to the service-connected 
low back strain.

2. Entitlement to an increased evaluation for a low back 
strain, currently evaluated as 10 percent disabling.



WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel




INTRODUCTION

The veteran had active service from June 1980 until June 
2000.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

Concerning the veteran's claim for entitlement to an 
increased evaluation for a low back strain, the record 
reflects the veteran has also been diagnosed as having a 
herniated disc. 

In July 2007, the veteran submitted additional evidence, 
generated by the Carvel Imaging Center and additional 
radiographic studies conducted in June 2007, as directed by 
his treating physician, Kamlesh H. Parekh, MD. Although the 
veteran underwent a VA examination in August 2006, the VA 
examiners did not have for review the studies submitted by 
the veteran in July 2007. The veteran has also reported that 
his treating physician has advised him that the source of his 
back pain is inseparable between the service-connected 
muscular strain and the non-service-connected disc disorder. 

It is well-settled that in its decisions, the Board may not 
rely upon its own unsubstantiated medical opinion. Allday v. 
Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991). In view of the recently 
submitted evidence which post-dates the VA medical 
examination, another VA examination is required to determine 
whether (1) the injury during service was in fact a herniated 
disc and not a strain, or (2) whether the low back strain 
progressively worsened to a herniated disc, or (3) whether, 
assuming the herniated disc to remain a non-service connected 
disorder, its symptoms can be separated by competent medical 
opinion from the service-connected lumbar strain. Mittleider 
v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded 
from differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so).

Regarding the claim for service connection for a hip 
disability, a December 2005 x-ray of the hip found a bony 
spur or exostosis at the lateral edge of the right iliac 
crest. Service medical records reflect complaints and 
treatment for hip pain and a diagnosis of probable arthritis 
in January 2000. Additionally, the veteran testified in June 
2007 that he experienced continuous pain in the hip since 
service. 

The veteran is competent to provide lay evidence in reporting 
such continuous symptoms. "Competent lay evidence" means "any 
evidence not requiring that the proponent have specialized 
education, training, or experience." Lay evidence is 
competent "if it is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be 
observed and described by a lay person." 38 C.F.R. 
§ 3.159(a)(2); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) 
(one not a medical expert is nevertheless competent to offer 
evidence of his symptoms in support of a claim for an 
increased disability evaluation); see Barr v. Nicholson, 21 
Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465, 470 
(1994); Harvey v. Brown, 6 Vet. App. 390, 393 (1994).

Under the duty to assist, a medical examination or medical 
opinion is considered necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent medical evidence of a currently diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with an 
established event, injury or disease in service or with 
another service-connected disability. 38 C.F.R. 
§ 3.159(c)(4). See Charles v. Principi, 16 Vet. App. 370 
(2002) (Observing that under 38 U.S.C.A. § 5103A(d)(2), VA 
was to provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim."). Therefore, 
the Board is of the opinion that the veteran has provided 
evidence of current disabilities and testimony of persistent 
symptoms since his discharge from service and as such, a VA 
examination should be obtained.

While the veteran underwent a VA medical examination in 
August 2006, this examination was incomplete as it only 
addressed whether or not any hip pain was related to the 
service-connected low back strain but failed to express an 
opinion as to the relationship, if any, between the condition 
of the hips and service. See Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994); also Schroeder v. West, 212 F.3d 1265 
(Fed. Cir 2000) (Both for the proposition that VA must 
examine the evidence of record to ascertain if there is any 
basis upon which to develop or grant the claim, including 
direct service connection). 

Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded a VA 
examination of the spine to determine the 
current severity of any present back 
condition. Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished. The examiner is requested to 
review all pertinent records associated 
with the claims file, and following this 
review and the examination render an 
opinion as to the following:

a.) Whether or not the low back strain 
diagnosed in November 1999 was actually 
an incorrectly diagnosed herniated 
disc?

b.) If the herniated disc did not exist 
in November 1999, whether any current 
herniated disc is a result of the 
natural course and progression of a low 
back strain?

c) If the low back strain and the 
herniated disc are separate and 
distinct conditions, the examiner 
should state as much. In that case, the 
examiner must provide an examination of 
the spine to ascertain the current 
symptoms and severity resulting from 
disability of the veteran's service-
connected low back strain as opposed to 
the non- service-connected herniated 
disc, the examiner should specifically 
state which symptoms are attributable 
to the service- connected low back 
strain and which symptoms result from 
non-service-connected herniated disc. 
If the symptoms cannot be 
differentiated, the examiner should so 
state in the report.

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved. 

2. The veteran should be afforded a VA 
examination of the right hip to ascertain 
the nature and etiology of all disorders 
that may be present. Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished. The examiner is requested to 
review all pertinent records associated 
with the claims file, and following this 
review and the examination render an 
opinion as to the following:

a) Whether or not there are any current 
diagnosed conditions related to the 
right hip?

b) If there is a currently diagnosed 
disability, the examiner is requested 
to express an opinion as to whether the 
currently diagnosed condition is 
chronic in nature and whether the 
condition is causally or etiologically 
related to any incident of the 
veteran's active service.

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved. 

When the development requested has been completed, the claims 
should again be reviewed by the RO on the basis of the 
additional evidence. If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 







of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).



